EXHIBIT 10.52

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Second Amendment to the Employment Agreement (this “Second Amendment”),
dated as of September 12, 2005, is entered into by and among Peninsula Gaming,
LLC, a Delaware limited liability company (the “Employer”), and Jonathan Swain
(the “Employee”).

 

WHEREAS, the Employer and the Employee entered into an Employment Agreement,
dated as of July 14, 2004, as amended by that certain Amendment to Employment
Agreement, dated as of February 25, 2005 (as amended, the “Agreement”); and

 

WHEREAS, the parties hereto desire to amend Section 4 of the Agreement to
reflect that the determination of “fair market value” of Employee units will be
made by the Board of Managers of PGP in its reasonable discretion, rather than
by an independent certified public accountant as currently required thereby.

 

NOW, THEREFORE, in consideration of the mutual agreements and understandings set
forth herein, the parties hereto agree as follows:

 

1.             Section 4.b of the Agreement is hereby amended by deleting the
last three sentences thereof in their entirety and replacing them with the
following:

 

“For the purpose of determining “fair market value” in connection with any
redemption hereunder, “fair market value” shall be determined by the Board of
Managers of Peninsula Gaming Partners, LLC (the “Board”) in its reasonable
discretion, provided, however, that if Employee in good faith disagrees with the
determination of the Board of Managers and communicates such disagreement in
writing to the Board not later than three business days after receipt of such
determination, and during the following ten business day period Employee and the
Board are unable to mutually agree on a fair market value, Employee shall be
entitled to select an independent appraiser, reasonably acceptable to Employer
to determine such fair market value, which determination shall be final and
binding on the parties.  If the determination of the independent appraiser
selected by the parties differs in an amount greater than 10% of the initial
determination of the Board, then the cost of such appraisal shall be borne by
Employer, otherwise such cost shall be borne by Employee.”

 

2.             Except as herein amended, the Agreement shall remain in full
force and effect and is ratified in all respects.  During the Effective Period,
each reference in the Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import, and each reference to the Agreement in any
other agreements, documents or instruments executed and delivered pursuant to
the Agreement, shall mean and be a reference to the Agreement, as amended by
this Second Amendment.

 

3.             Capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Agreement.

 

--------------------------------------------------------------------------------


 

4.             This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the date first above written.

 

 

EMPLOYER:

 

 

 

PENINSULA GAMING, LLC

 

 

 

 

 

By:

 /s/ M. Brent Stevens

 

 

 

Name: M. Brent Stevens

 

 

Title: Chief Executive Officer

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

By:

 /s/ Jonathan Swain

 

 

 

Jonathan Swain

 

--------------------------------------------------------------------------------